Citation Nr: 0831329	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  07-00 152A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1977 to August 
1979.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which, in pertinent part, 
denied entitlement to service connection for the above 
conditions.  

In August 2007, the veteran withdrew his request for a 
hearing before a hearing officer at the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record establishes that the veteran is in receipt of 
benefits from the Social Security Administration (SSA).  
Specifically, in a February 1994 letter, the veteran reported 
that he received Social Security benefits.   As the 
determination of the SSA granting benefits and the medical 
records used in reaching that determination are not of record 
and are potentially supportive of the veteran's claim, they 
should be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).

In his May 2005 claim for service connection, the veteran 
reported injuring his back during active duty service and 
stated that while he thought his back would eventually heal, 
his back pain has continued to worsen over the years.  In 
addition, the veteran reported in an April 2006 statement 
that his back pain has continued since service.  The 
veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.  Therefore, upon remand, the veteran should be provided a 
VA examination to determine the nature and etiology of any 
currently present low back disorder.  

The veteran's claim for service connection has been denied 
due to the absence of supporting evidence of claimed 
stressors.  The veteran has reported that his stressors 
consist of seeing two dead bodies while participating in 
Operation Bald Eagle while serving at Fort Polk.  He has 
reported that he believes this event occurred during the 
summer of 1977.  His service personnel records show that he 
reported to Fort Polk in July 1977.  He also reported that 
D.S., a friend in his unit was murdered during service at 
Fort Polk.  The service department has not been asked to 
provide supporting evidence of the two deaths in Operation 
Bald Eagle or of the death of D.S., and the veteran has not 
been advised of any specific additional information that 
would be needed before contacting the service department.  In 
November 2005, a VA mental health professional diagnosed PTSD 
based on the two stressors reported by the veteran.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The RO or AMC should obtain from SSA 
the records pertinent to the veteran's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon when granting benefits.

2.  The RO or AMC should ask the service 
department to provide credible supporting 
evidence of the stressors reported by the 
veteran and described above.  The veteran 
should be asked to provide any specific 
additional information needed to obtain 
credible supporting evidence from the 
service department.

3.  The veteran should be afforded a VA 
examination to ascertain the nature and 
etiology of any current low back 
disability.  

The claims folder must be made available 
to and reviewed by the examiner.  The 
examination report should reflect that 
the claims folder was reviewed.

After physically examining the veteran, 
the examiner should proffer an opinion as 
to whether it is at least as likely as 
not (a 50 percent or better probability) 
that any current low back disability had 
its onset in service or is otherwise the 
result of a disease or injury in service.

The examiner is advised that the veteran 
is competent to report injuries and 
symptoms in service, regardless of the 
contents of the service medical records, 
and that the veteran's reports must be 
considered.  

The rationale for any opinions should 
also be provided.

4.  If the veteran's SSA records contain 
evidence corroborating the veteran's 
claimed stressors, he should be scheduled 
for a VA psychiatric examination.  The 
examiner should review the claims folder 
and note such review in the examination 
report or in an addendum.

The examiner should provide an opinion as 
to whether the veteran has met the 
criteria for a diagnosis of PTSD  and if 
so, the examiner should specify the 
stressors supporting that diagnosis.

The examiner should also provide an 
opinion as to whether any other current 
PTSD at least as likely as not (50 
percent probability or more) had its 
onset in service or is otherwise related 
to the veteran's reported in-service 
stressors.

4.  Then, the RO or the AMC should 
readjudicate the claims.  If the benefits 
sought on appeal are not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, before the case is returned to the 
Board, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

